No. 87-69
                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    1987



WILLIAM COBLE,
                 Petitioner and Appellant,
         -VS-

DANIEL MAGONE,
Missoula County Sheriff,
                 Defendant and Respondent.




APPEAL FROM:     The District Court of the Fourth Judicial District,
                 In and for the County of Missoula,
                 The Honorable Jack L. Green, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                 J. Dirk Beccari, Missoula, Montana
         For Respondent:
                 Hon. Mike Greely, Attorney General, Helena, Montana
                 Joe R. Roberts, Asst. Atty. General, Helena
                 Robert L. Deschamps, 111, Missoula County Attorney,
                 Missoula, Montana



                                    Submitted on Briefs:   Aug. 13, 1987
                                     Decided: November 3, 1987


Filed:
                  -
           NOV 3 1982

                                                I
                            k757,- Clerk
Mr. Justice L. C. Gulbrandson delivered the Opinion of the
Court.

      This appeal arises from a denial of a writ of habeas
corpus in the District Court of the Fourth Judicial District,
Missoula County.    Petitioner-Appellant, William Ray Coble
 (Coble), applied for the writ of habeas corpus based on the
theory he should not be extradited, pursuant to the Uniform
Criminal Extradition Act ( 5 s 46-30-101, et seq., MCA), to the
State of Idaho on a Governor's warrant. Coble appeals this
ruling.     We find the District Court reached the proper
conclusion in this case.
      Generally, a proper procedure for review would be to
petition for a writ of certiorari. A denial of a writ of
habeas corpus is not properly appealable to this Court. In
re Hart (1978), 178 Mont. 235, 583 P.2d 411. However, due to
the nature of this claim, and in light of judicial economy,
we will review the case as a petition for writ of certiorari.
      The issue we must answer is whether the District Court
erred in denying the writ of habeas corpus because petitioner
is a juvenile and therefore not subject to the Uniform
Criminal Extradition Act.
      During mid-June, 1986, Coble's mother moved from
Payette, Idaho to Missoula, Montana.     Coble, age seventeen,
stayed in Payette and allegedly stole a 1979 Mercury Monarch
and destroyed some household furnishings.      He later joined
his mother in Missoula.         On July 16, 1986, a Lawyer
Magistrate of the District Court of the Third Judicial
District of the State of Idaho issued a warrant for the
arrest of Coble. The warrant charged Coble with the felony
offenses of Grand Theft, Idaho Code S S 18-2403 (1) and
18-2407(1) and Malicious Injury to Property, Idaho Code 5
18-7001.
      Coble was arrested in Missoula and on July 22, 1986
appeared in District Court.    He informed the court at that
time that he would fight extradition. A Governor's warrant
was issued by the Governor of Montana on September 3, 1986
after a Demand for Extradition was made by the Governor of
Idaho on August 6, 1986.     The Governor's warrant from the
state of Idaho was accompanied by an application for
requisition and a warrant for Coble's arrest.
      Coble filed the petition for the writ on September 18,
1986.    After various extensions of time were granted, on
December 9, 1986 the District Court entered findings of fact,
conclusions of law and an order denying the writ.         The
findings of fact stated:     1. the Governor of Montana had
issued a warrant for Coble's arrest; 2.      Coble was indeed
the William Jay Coble named on the warrant; 3.            the
extradition documents appeared "on their face to be in
order"; 4. Coble was charged with the crimes of Grand Theft
and Malicious Injury to Property (felonies in Idaho); 5.
Coble was fugitive; and 6. Coble was seventeen years old.
     The District Court further found as conclusions of law
that Coble had been lawfully detained and all of the
requirements of the Uniform Criminal Extradition Act were
properly complied with. Finally, the court found that Coble
was not exempt from the Uniform Criminal Extradition Act on
the basis that he was a juvenile. Coble contends that the
District Court erred in finding that the Uniform Extradition
Act applied to him because he is a juvenile. We disagree.
     We have previously held that a court, in its scope of
inquiry of whether the Uniform Criminal Extradition Act is
applicable, is limited to the following considerations:
           (a) whether the extradition documents on
           their face are in order;
           (b) whether the petitioner has been
           charged with a crime in the demanding
           state;
           (c) whether the petitioner is the person
           named in the request for extradition; and
           (dl whether       the   petitioner   is   a
           fugitive.
           Michigan v. Doran (1978), 439 U.S. 282,
           289, 99 S. Ct. 530, 535, 58 L. Ed. 2d 521,
           527; cited in Crabtree v. State (1980),
           186 Mont. 340, 343, 607 P.2d 566, 567.
Petition of Blackburn (Mont. 1985), 701 P.2d 715, 717, 42
St.Rep. 525, 527.
     From a review of the record, it is clear that the
District Court took these standards into consideration.
Coble admits the above-stated criteria are applicable in this
case.   He also admits that the extradition documents are in
order and he is the person named in them. But Coble contends
that the second requirement, that a crime be charged, is not
met because, as a juvenile, he cannot be charged with the
felonious offenses of grand theft and malicious injury to
property.   The offenses, he contends, can be charged only
against an adult in both the asylum state (Montana) and the
demanding state (Idaho)  .    Therefore, Coble argues, the
greatest offense he can be charged with is delinquency which
is not an extraditable crime. We do not agree with these
assertions.
     Coble argues the case of People v. Smith (N.Y. 1981),
440 N.Y.S.2d 837, stands for the proposition that the
offenses should be limited to delinquency and therefore
non-extraditable.   Smith, however, deals specifically with
whether the juvenile can be considered a "fugitive" for
extradition purposes.   Further, the juveniles in Smith were
charged with a juvenile status offense, not a felony as in
this case.
     The District Court looked to the charging document, the
warrant of arrest, and found that there was a charge of grand
theft and malicious destruction of property under Idaho law.
These charges are sufficient. The rule is clear:
             The only safe rule is to abandon entirely
             the standard to which the indictment must
             conform, judged as a criminal pleading,
             and consider only whether it shows
             satisfactorily that the fugitive has been
             in fact, however Cinartfully] charged
             with crime in the state from which he has
             fled. (Citations omitted.)
Blackburn,   701 P.2d at 718, 42 St.Rep. at 528.
     Here,    the District Court properlv determined that a
crime had    been charged.    The warrant is specific and in
compliance   with the requirements of 5 46-30-211, MCA.
     Coble cites case law which deals with the question of
whether a juvenile can be extradited under the Uniform
Criminal Extradition Act and further makes the statement that
the majority does not favor juvenile extradition unless a
"serious" crime has been committed.      We find this to be
inaccurate.
     All the case law cited concludes that juveniles are not
to be treated any differently than an adult by the asylum
state:
             fJ1urisdictions with extradition statutes
             comparable to those adopted in Utah and
             Wyoming   have held    that a    juvenile
             fugitive may be extradited. In Ex Parte
             Jetter, Tex.Cr.App.,    495 S.W.2d 925
             (1973), the court remanded a juvenile
             fugitive charged with murder to custody
             of the demanding state explaining that
             the Uniform Criminal Extradition Act
             (which has been adopted by Utah [and
             Montana]) did not exclude minors from its
           operation. The court in Snyder v. State,
           95 Idaho 643, 516 P.2d 700, 73 A.L.R. 3d
695 (1973) held that a juvenile court
           hearing to determine whether to waive
           jurisdiction and allow the juvenile to be
           tried as an adult was unnecessary, being
           beyond       extradition       procedural
           requirements.   Cf. People v. Pard-o, 47
           I11.2d 420, 265 N.E.2d 656 (1970).
Burnham v. Hayward (Utah 1983), 663 P.3d 65, 67.
     Therefore, we find that for juveniles and adults alike,
only the standards enunciated in Doran should be considered
once the governor's warrant is issued.
           [Olnce the Governor of the State of
           Montana issued his warrant "all questions
           involving the prior arrest and detention
           are rendered immaterial."     39 C.J.S. 5
           115, Habeas Corpus, p. 889.      Case law
           also holds that even if the previous
           detention was irregular, which is not the
           case here, then the governor's warrant
           renders all such claims moot.   (Citations
           omitted.)   Also, in Dilworth v. Leach
           (1973), 183 Colo. 206, 515 P.2d 1130, the
           Colorado Supreme Court agreed with the
           above cited principle and stated:
          " [Nleither reason nor justice requires a
          change in the well-settled principle that
          the process involved in the initial
          arrest in the asylum state becomes moot
          upon the issuance of the governor's
          warrant." 515 P.2d at 1131.
Blackburn, 701 P.2d at 719, 42 St.Rep. at 529.
     Here, once the governor's warrant was issued, the
District Court had the ability to consider only the Doran
standards. It did not, as Coble alleges, have the power to
look to the charging state's law and determine Coble's status
as a juvenile. As was said in Batton v. Griffin (Ga. 1978),
246 S.E.2d 667, 668, legal challenges " [slhould be raised in
the demanding state rather than in the sanctuary state." See
Snyder v. State (Idaho 1973), 516 P.2d 700. In this case, we
feel that Coble should raise the issue of his juvenile
standing in Idaho.
      Coble argues that the Uniform Criminal Extradition Act
contains no language that indicates it was intended to apply
to juveniles. Citing S 1-2-101, MCA, Coble asserts that the
court should not insert what has been omitted. A review of
the Uniform Criminal Extradition Act shows that juveniles are
not expressly included in the act, but it also shows that
juveniles are not expressly excluded.        The legislative
history shows that juveniles were not intentionally omitted.
      Other states have applied the Act to juveniles.      Ex
Parte Jetter (Tex. 1973), 495 S.W.2d 925; Burnham, supra.
Respondent appropriately points out that Article IV, S 2 of
the United States Constitution, on which the Uniform Criminal
Extradition Act is based, provides that " [a] person charged1'
shall be subject to extradition. There is no limitation for
juveniles.    It is clear that there is to be no additional
procedural protection for juveniles under the Act.
      We hold that the failure of the Legislature to include,
or specifically exclude, juveniles is of no aid to Coble in
this case.    The District Court was correct in limiting its
consideration to the standards of Doran.
      The Attorney General of the State of Montana has also
recognized that juveniles are not to be exempted from
application of the Uniform Criminal Extradition Act, 41
A.G.Op. 24 (1985).   In evaluation of whether juveniles could
be properly extradited, the Attorney General appropriately
concluded that the majority of " [ j]urisdictions allow
extradition of juveniles if they are charged with a crime in
the demanding state."
     In   conclusion,      Blackburn   expresses       the   standard       of
review    required   for    reversal    of   the       District        Cou.rt's
determination in this case.
            [Tlhe Governor's warrant is prima facie
            evidence of all the information recited
            in it including identity, fugivity and
            that the petitioner is properly charged
            with a crime.   In re the Matter of Hart
            (1978), 176 Mont. 225, 583 P.2d 411.
            This Court recognized this general rule
            with respect to whether the accused was a
            fugitive in State ex rel. Hart v.
            District Court (1971), 157 Mont. 287,
            293, 485 P.2d 698, 702, stating:
            " ' The issuance of a warrant of rendition
            by the Governor of the asylum state
            raises a presumption that the accused is
            the fugitive wanted and it is sufficient
            to justify his arrest, detention and
            delivery to the demanding state. * * * In
            order to rebut the presumption the
            accused must prove beyond a reasonable
            doubt either that he was not present in
            the demanding state at the time of the
            alleged offense or that he bras not the
            person named in the warrant            .
                                               . . I              It




Blackburn, 701 P.2d at 717, 42 St.Rep. at 527-528.
     In this case, the Governor's warrant is "regular on its
face and makes out a prima          facie case authorizing
extradition."   Jetter, 495 S.W.2d at 925.     Coble did not
prove beyond a reasonable doubt that he was not present i . n
Idaho at the time the alleged crimes were committed nor d-oes
he dispute that he is the party named in the warrant.
     The District Court reached the proper conclusion. and the




                                         &L
petition for writ of certiorari is denied.


                                                             --              I
                A
& p-7-
We concur:

CMief Justice